DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-15, 19 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 1 includes limitations directed towards 1. A ball bat comprising a barrel portion, a handle portion, and a joint connecting the barrel portion to the handle portion, wherein the joint comprises: a rotatable collar positioned between the handle portion and the barrel portion; and a flexible rod element positioned inside the rotatable collar; wherein: the rotatable collar is rotatable relative to at least one of the barrel portion or the handle portion, the rotatable collar is rotatable relative to the flexible rod element, and rotation of the rotatable collar causes the flexible rod element to move along a longitudinal axis of the bat toward the barrel portion or toward the handle portion.  The cited prior art of record is seen to be silent with regards to these limitations.

Claim 9 includes limitations directed towards 9. A ball bat comprising: a handle portion extending along a longitudinal axis of the bat; a barrel portion extending along the longitudinal axis; a flexible rod element positioned between the handle portion and the barrel portion, wherein the flexible rod element extends along the longitudinal axis between a first end of the flexible rod element and a second end of the flexible rod element; a first connector comprising a first connector portion and a second connector portion, wherein the first connector portion is attached to the first end of the flexible rod element, and the second connector portion is attached to the handle portion; and a second connector comprising a third connector portion and a fourth connector portion, wherein the third connector portion is attached to the second end of the flexible rod element, and the fourth connector portion is attached to the barrel portion; wherein the first connector portion is releasably connected to the second connector portion; and the third connector portion is releasably connected to the fourth connector portion.  These limitations are seen to be silent in the cited prior art of record.

Claim 19 includes limitations directed towards 19. The ball bat of claim 18, wherein the slidable ring comprises a first threaded portion, the stud comprises a second threaded portion, and wherein the first threaded portion engages the second threaded portion to resist release of the stud from the sleeve.   Which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 22 includes limitations directed towards 22. The ball bat of claim 16, wherein the joint further comprises: a flexible rod element extending along a longitudinal axis of the bat between a first end of the flexible rod element and a second end of the flexible rod element; a third connector portion attached to the first end of the flexible rod element; and a fourth connector portion attached to the second end of the flexible rod element; wherein the first connector portion is releasably connected to the third connector portion; and the second connector portion is releasably connected to the fourth connector portion.   Which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      
Claims 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boyce (US 4,399,996 A).  
      
Regarding claim 16, Boyce teaches 16. A ball bat comprising: a barrel portion; a handle portion; and a joint configured to releasably connect the handle portion to the barrel portion; wherein the joint comprises a first connector portion attached to the handle portion and a second connector portion attached to the barrel portion.   See Fig. 5 item 12, 13 and 18.  Figure 5 shows two connector portions.
      
Regarding claim 17, Boyce teaches 17. The ball bat of claim 16, wherein: the first connector portion comprises a sleeve and the second connector portion comprise a stud; or the first connector portion comprises a stud and the second connector portion comprise a sleeve.   See Fig. 6.
      
Regarding claim 18, Boyce teaches 18. The ball bat of claim 17, further comprising a slidable ring positioned to slide over the stud and the sleeve to hold the stud in the sleeve.   See Fig. 6.
      
Regarding claim 20, Boyce teaches 20. The ball bat of claim 16, wherein the joint is the only connection between the barrel portion and the handle portion.   See Fig. 5 item 12, 13 and 18.  Figure 5 shows two connector portions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
      
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 4,399,996 A) in view of Van Nguyen (US 7,381,141 B2).
      
Regarding claim 21, Van Nguyen teaches 21. The ball bat of claim 16, wherein the ball bat comprises a taper portion, and wherein the joint is positioned in the taper portion.   See Fig. 2 and 3.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Boyce with Van Nguyen as combining prior art elements according to known methods to yield predictable results is an indication of obviousness (See the supreme courts rationale (A)).  As such, Van Nguyen clearly teaches the join placement in the taper portion which would easily be replicated on the Boyce bat and yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711